     Case 4:16-cv-01670 Document 247 Filed in TXSD on 11/26/18 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEX A S
                          H O U S TO N D IV IS I O N

     DHI GROUP, INC. F/K/A DICE
     HOLDINGS, INC. AND
     RIGZONE.COM, INC.,

                            Plaintiffs,
        v.                                           C.A. NO.: 16-cv-01670
     DAVID W. KENT, JR., SINGLE
     INTEGRATED OPERATIONS
     PORTAL, INC. D/B/A OILPRO AND
     OILPRO.COM, ET AL.,

                            Defendants.

      PLAINTIFFS’ REPLY IN SUPPORT OF THEIR AFFIRMATIVE MOTION
                   FOR PARTIAL SUMMARY JUDGEMENT

       Plaintiffs file this brief Reply in Support of their Affirmative Motion for Partial

Summary Judgment.1

                                  I.      INTRODUCTION

       Most of Defendants’ Response to Plaintiffs’ Motion for Partial Summary

Judgement2 is copied and pasted directly from Oilpro’s Motion for Summary

Judgment.3 The only “new” arguments are those which relate to the Stock Purchase

Agreement (“SPA”) Kent executed when sold Rigzone to DHI. Simply put, Defendants’

Motion completely ignores David Kent’s own testimony and contractual promises.

These admissions by Kent—who was the sole owner and shareholder of Rigzone and


1 ECF 227.
2 ECF 239.
3 Defendants hereby incorporate its Response to Defendants’ Motion for Summary Judgment (ECF 240)

by reference.
        Case 4:16-cv-01670 Document 247 Filed in TXSD on 11/26/18 Page 2 of 6



who admitted in open Court that he was operating on Oilpro’s behalf when he stole

back the information he had just sold for $51 million—foreclose Defendants from

disputing that the contents of the Resume Database from which Kent stole 796,000

resumes are trade secrets as a matter of law.

                                    II.    DISCUSSION

A.         Kent’s Own Admissions Conclusively Establish That Plaintiffs Are Entitled
           Summary Judgment.

           In their Response, Defendants mock Plaintiffs for “dusting off a Stock Purchase

Agreement and relying on its definition of ‘trade secret’ buried deep in an agreement

more than one hundred pages long.”4 Defendants further assert that “[a]t best, the SPA

is one piece of evidence to be considered in determining whether the resumes are a

trade secret.”5 In support of this assertion, Defendants cite Williams Cons. I Williams

Cons. I, Ltd. v. Smith, 4:08-CV-766, 2009 WL 10698215, *12 – *13 (S.D. Tex. Oct. 19, 2009),

report and recommendation adopted, 4:08-CV-766, 2009 WL 10698262 (S.D. Tex. Nov.

19, 2009). David Kent is nothing like the defendant in that case. There, the defendant

was a former employee who was being presented with the contents of a confidentiality

agreement in which he acknowledged that customer lists were trade secrets and

confidential. That employee, however, was just that: an employee. He was not the boss,

the founder, or the sole owner of his former company. David Kent was all three. That

employee was not personally responsible for all of the policies that may or may not

have been in place to protect the confidentiality of the customer lists. David Kent was.


4   ECF 239.
5   Id. at 9.


                                              2
      Case 4:16-cv-01670 Document 247 Filed in TXSD on 11/26/18 Page 3 of 6



That employee did not negotiate the terms of the disputed agreement. David Kent did.

Finally, and perhaps most importantly, that employee did not sell the customer list to

his former employer for over $51 million based on his personal guarantee that he had

maintained the confidentiality of that customer list.

        David Kent is different than the garden variety employee who walks out with a

few documents. Kent stole hundreds of thousands of resumes. And of course, he did so

after he personally received $51 million in exchange for Rigzone’s resume data base and

the promises and assurances from which he now seeks to distance himself. At the time

of the sale to DHI, David Kent owned and controlled Rigzone. When he sold Rigzone to

DHI, Kent owned every single share of Rigzone, and he was personally in charge of the

security measures when he sold Rigzone.

        Further, the evidence unambiguously and indisputably establishes that Kent

personally warranted that Rigzone “has taken all necessary and otherwise reasonable

steps to protect steps and preserve the confidentiality of all of its Trade Secrets.”6

Furthermore, Kent testified that (1) the contents of Rigzone’s Resume Database are

“Trade Secrets” as defined by the SPA7; (2) his representation to DHI in the SPA that

Rigzone took reasonable steps to protect the confidentiality of its Trade Secrets—

including the contents of the Rigzone Resume Database—was true when he signed the

SPA8; (3) Rigzone “took all reasonable steps to protect the website”9; or (4) that the

“backdoor” URLs he later used to steal Rigzone’s trade secret information existed when

6 ECF 227; Ex. 1 at p.14, Section 3.20(c); ECF 227; Ex. 4 at pp. 205:23-206:2, 211:18-213:4.
7 ECF 227; Ex. 4 at pp. 207:1-208:9.
8 Id. at p. 213:5-7.
9 Id. at p. 213:13-14 (emphasis added).




                                                       3
      Case 4:16-cv-01670 Document 247 Filed in TXSD on 11/26/18 Page 4 of 6



he sold Rigzone to DHI.10 These admissions, coupled Kent’s own testimony that DHI

actually took steps to improve Rigzone’s security means that Kent’s own concessions and

admissions preclude either he or Oilpro from disputing the fact that the contents of the

Resume Database is a trade secret.

B.      What Bud Montang Says Does Not Matter.

        In addition to running away from David Kent’s own words and statements,

Defendants offer a sworn declaration executed by Bud Montang. At the outset, what

Bud Montang has to say about the SPA is irrelevant. Montang did not own a single

share of Rigzone when Kent sold it to Rigzone. He did not sign the SPA. He did not

warrant (or have the authority to warrant) that Rigzone had taken reasonable measures

to protect its trade secrets. He was not involved in establishing, and was not asked to

consult on, the confidentiality policy. In sum, what he has to say about the meaning of

the SPA is irrelevant.

        However, Defendants once again attempt to mislead this Court. Defendants

attempt to paint Montang as an independent former DHI employee who “worked for

[DHI] from February 2002 until September 2012.11 Indeed, they go so far as having

Montang swear, “under the penalty of perjury,” that the appended copy of his LinkedIn

profile “accurately reflects the positions that I have held since receiving my MBA.”12

But Montang’s proffered LinkedIn profile is incomplete. Curiously, Montang, and

Defendants, somehow forgot to mention that less than three weeks after leaving DHI in


10 Id. at p. 213:15-21.
11 ECF 244; Ex. O at ¶ 2.
12 Id.




                                           4
     Case 4:16-cv-01670 Document 247 Filed in TXSD on 11/26/18 Page 5 of 6



September 2012, Montang was hired by David Kent on October 15, 2012 to work at the

company that became Oilpro.13 Or that he received a salary of $115,000 per year, a

$20,000 signing bonus, and stock options.14 Or, that when Oilpro was negotiating the

purchase of the website called “Oil and Gas People” in the Spring of 2014, the draft

Stock Purchase Agreement for that transaction, in the Notices section (10.05), directed

any notice to the “Buyer” to be sent to Montang’s attention at Oilpro’s address.15

Montang is not an independent observer; he has been bought and paid for by David

Kent.

                                  III.   CONCLUSION

        Based on the above, Plaintiffs respectfully request that the Court grant its Partial

Motion for Summary Judgment.




13 Montang Employment Agreement (Ex. 7) Employment Agreement at HOUVEN_253-268.
14 Id.
15 Draft Stock Purchase Agreement “Cleanup Comments” (Ex. 8) at Oilpro_11974.




                                             5
    Case 4:16-cv-01670 Document 247 Filed in TXSD on 11/26/18 Page 6 of 6



                                    Respectfully submitted,

                                    JORDAN, LYNCH & CANCIENNE PLLC

                                    By: s/ Walter Lynch
                                        Walter Lynch
                                        State Bar No. 24046330
                                        Federal ID No. 965265
                                        Amir Halevy
                                        State Bar No. 24065356
                                        Federal ID No. 1259956
                                        Joseph (“Jeb”) W. Golinkin II
                                        State Bar No. 24087596
                                        Federal ID No. 2515657
                                        1980 Post Oak Blvd., Ste. 2300
                                        Houston, Texas 77056
                                        713-955-4020 (Telephone)
                                        713-955-9644 (Fax)
                                        wlynch@jlcfirm.com
                                        ahalevy@jlcfirm.com
                                        jgolinkin@jlcfirm.com

                                       ATTORNEYS FOR PLAINTIFFS DHI GROUP,
                                       INC. F/K/A DICE HOLDINGS, INC. AND
                                       RIGZONE.COM, INC.

                            CERTIFICATE OF SERVICE

            I certify that a true and correct copy of the foregoing document has been
served by ECF on all counsel of record on this 26th day of November, 2019.

                                          /s/ Jeb Golinkin
                                          Jeb Golinkin




                                         6
